DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s Amendment submitted December 14, 2021 and RCE filed January 04, 2022.  Claims 1-2,8-14,21-31 are pending.  Claims 3-7,15-20 were cancelled. 

Rejections - 35 USC § 112
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 30: The terms "the system pressure” lack proper antecedent basis.  
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 8,21,22,31 are rejected under 35 U.S.C. 102(a)(1), as being anticipated by Awaji (5,562,758).
 Re-claim 8, Awaji teaches (at Figs 3,1; col 8, line 45 to col 16) a method of forming semiconductor device (col 1, lines 7-62 to col 3; col 4, lines 4-8), the method comprising: 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 1,29 are rejected under 35 U.S.C. 103 as being unpatentable over Loh (9,675,918) taken with Livingston (6,562,109).
 	Re-claim 1: Loh teaches (at Figs 1 and 3, col 3, lines 19-65; cols 5-6) a method by 
pumping a carrier gas including solid by-products (Figs 1,3; col 3, lines 19 to col 4 for dirty gas)   through a vortex generator 1,1A (Figs 1,3; col 3, lines 19-67 for spiral helix shaped tube 1,1A as the vortex generator), wherein the vortex generator creates a vortical contaminated gas flow that applies a centrifugal force to the solid by-products in the carrier gas (col 3, lines 25-35 for creating a centrifugal force to the particles as solid by-products in the carrier gas), and wherein the centrifugal force is applied by flowing the carrier gas and the solid by-products through a helix shaped tube 1,1A (as shown in Figs 1,3; col 3, lines 19-67) in the vortex generator, wherein the helix shaped tube 1,1A has a continuous uniform inner diameter (Figs 1,3,5); flowing the vortical contaminated gas flow through a trapping chamber (11/7/8 in Figs 1,3; col 4, lines 50-67 for particles going down to trapping chamber located below the swirl stopper plate 8; col 5, line 50 to col 6), wherein the trapping chamber reduces a number of solid by-products in the carrier gas by collecting at least a portion of the solid by-products spun from the carrier gas by the centrifugal force; and flowing the carrier gas to an outlet port 15 (Figs 1,3; col 3, lines 54-61). Re-claim 29, wherein before the flowing the vortical contaminated gas flow through the trapping chamber (11/7/8 in Figs 1,3; col 4, lines 50-67), the vortical contaminated gas flow circulates around a corner in a pumping line 5 (e.g. top or bottom corners of the cylindrical body 5 as shown Fig 1; or a corner at the vortex finder 6 as shown in Figure 1). 
Re-claim 1: As described above, Loh already teaches pumping the gas including the fine particle dust as by-products into the vortex generator comprising the helix shaped tube, but lacks introducing a first gas and a second gas into a first semiconductor processing chamber, wherein the gases react to form solid by-products; and flowing the carrier gas to a vacuum pump. 
However, Livingston teaches (at Figs 1-8; col 5, line 1 to col 11) method of forming semiconductor device by introducing a carrier gas (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65) into a semiconductor processing chamber 20; introducing a first gas (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65) into the semiconductor processing chamber; introducing a second gas (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65) into the semiconductor processing chamber 20, wherein the first gas reacts with the second gas and forms solid by-products; and pumping the carrier gas 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the method of removing the by-products from the contaminated gas of Loh by pumping the gases including the solid by-products through the vortex generator, wherein the gases included the by-products from the first semiconductor processing chamber in forming the semiconductor device, flowing the gas through the trap chamber to reduce the particles, and flowing the clean carrier gas to the vacuum pump as taught by Livingston.  This is because of the desirability to remove the solid by-products from the gases, wherein employing the vacuum pump would assist flowing of the clean carrier gas, thereby improving the reliability of manufacturing the semiconductor device, 


Claim 2 is rejected under 35 U.S.C. 103, as being unpatentable over Loh (9,675,918) and Livingston (6,562,109), as applied to claims 1,29 and further of Tsuji (2007/0175188).
Loh and Livingston teach the method, as applied to claims 1,29 above and fully repeated herein; Re-claim 2, Livingston teaches comprising opening in outlet 30 (Fig 1, col 5, lines 20-30) being positioned between the semiconductor processing chamber 20 and the vortex generator 10,100,120,121 (Figs 2,4,8; col 8, line 54 to col 9, lines 40-65 for centrifugal force; col 5, lines 1-33 and line 54 to col 10).
Re-claim 2: as described above, the relied references of Loh and Livingston already teach introducing gases from the semiconductor processing chamber into the vortex generator via the outlet 30, but lacks mentioning an isolation valve between the chamber and the vortex generator. 

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the method of removing the by-products from the contaminated gas of the relied references including Loh and Livingston by providing the isolation valve positioned between the semiconductor processing chamber and the vortex generator as to introduce gases from the semiconductor processing chamber into the vortex generator when opening the valve, as taught by Tsuji.  This is because of the desirability to separately operate the semiconductor processing chamber and the vortex generator so that the gases including the by-products can be introduced into the vortex generator at an appropriate and determined time frame.  
 
 
Claims 27-28,30 are rejected under 35 U.S.C. 103, as being unpatentable over Loh (9,675,918) and Livingston (6,562,109), as applied to claims 1,29, and further of Bentley (5,085,673).
Loh and Livingston teach the method, as applied to claims 1,29 above and fully repeated herein; Re-claims 27-28, Loh already teaches the helix shaped tube 1,1A (Figs 1,3) having a helix angle (as shown in Fig 1,3); and Re-claim 30, wherein the system comprises a pressure.
Re-claims 27-28: as described above, Loh already teaches the helix shaped tube having a helix angle, but does not mention the helix angle between about 5 degrees to about 85 degrees (claim 27), and a length about 5 cm to about 100 cm (claim 28); and Re-claim 30, for system pressure of less than about 1 Torr.
 However, Re-claim 27, Loh teaches the helix shaped tube 1,1A (Figs 1,3) having a helix angle, wherein the helix angle as shown in Figs 1 and 3 is apparently about 45°.  Bentley teaches (at Figs 1-2, col 2, lines 35-45) the vortical structures 12,13 including the baffles 27, wherein the angle is about 20° to 60° (re-claim 27), and where the length of the vortical structure 12,13 of 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of the references including Loh and Livingston by selecting the portion of the prior art's range of helix angle of about 20° to 60° and length of about 15 cm, as taught by Bentley, and selecting a range of chamber/system pressure of less than 1 to 0.1 Torr, as taught by Livingston, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claims 8,11,21,22,26 are rejected under 35 U.S.C. 103 as being unpatentable over Loh (9,675,918) taken with Livingston (6,562,109) and Ikeda (2018/0274094).
Re-claim 8, Loh teaches (at Figs 1 and 3, col 3, lines 19-65; col 5-6) a method by pumping contaminated gas through a first pumping line (Figs 1,3 for a tube 14), the contaminated gas comprising solid by-products (Figs 1,3; col 3, lines 19 to col 4 for dirty gas); flowing the contaminated gas from the first pumping line into a vortex generator (Figs 1,3; col 3, lines 19-67 for spiral helix shaped tube 1,1A as the vortex generator), wherein the vortex generator flows the contaminated gas through a helix structure to create a vortical contaminated gas flow (col 3, lines 25-35 for creating a centrifugal force to the particles as by-products in the gas), wherein the helix structure has a continuous spiral shape 1,1A (as shown in Figs 1,3 for helix shaped tube 1,1A; col 3, lines 19-67); flowing the vortical contaminated gas flow through a second pumping line 5 (Figs 1-4, col 3, lines 50-65; col 5, lines 50-67), wherein the flowing the vortical contaminated gas flow through the second pumping line removes solid deposits (col 3, lines 25-35 for creating a centrifugal force to the particles as solid by-products in the carrier gas) inherently located on a sidewall of the second pumping line 5 (col 3, lines col 48-65; col 5, lines 
Re-claims 8,21,22: As described above, Loh already teaches pumping the gas including the fine particle dust as by-products into the vortex generator comprising the helix shaped tube, 
However, Livingston teaches (at Figs 1-8; col 5, line 1 to col 11) method of forming semiconductor device by introducing a carrier gas (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65) into a semiconductor processing chamber 20; introducing a first gas (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65) into the semiconductor processing chamber; introducing a second gas (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65) into the semiconductor processing chamber 20, wherein the first gas reacts with the second gas and forms solid by-products 142,156 (Fig 2 for solid deposits 142,146, col 6, lines 15-49 and col 7, lines 1-49); and Fig 3 for solid deposits 156); and pumping the carrier gas and the solid by-products 142,146 (col 5, lines 1-32; Figs 1-8; col 1, lines 30-65; col 7, lines 30-49) from the semiconductor processing chamber 20 through a vortex generator 10,100,120,121 (Figs 2,4,8; col 8, line 54 to col 9, lines 40-65 for centrifugal force; col 5, lines 1-33 and line 54 to col 10), wherein the solid by-products or deposits 142,146,156 are located on everywhere including a sidewall of the second pumping line along a trap 10 (particles 142,146,156 shown on sidewalls, surfaces and corners of the trap 10); flowing the vortical gas flow through a trapping chamber 92,94,70 (col , lines 30-49; Figs 2,4,8); and flowing the carrier gas 152 (Figs 2,4,8) to a vacuum pump 42 (Figs 1,2,4,8; col 7, lines 27-35).  Ikeda teaches (at Figs 5-10) flowing the gas from the pumping line 42 with solid deposits (“p” shown in Fig 5-10’; paragraphs 51-55) located along a sidewall and corners of the pumping line, and removing the solid deposits (p) from the sidewall and the corners of the pumping line (as shown from Figure 5 to Figure 10).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the method of removing the by-products from the contaminated gas of Loh by pumping the gases including the solid by-products through the vortex generator, wherein the gases included the by-products from the first semiconductor processing chamber in forming the semiconductor device, flowing the gas through the trap chamber to reduce the solid particles in the gas and remove solid deposits on the sidewall, and flowing the clean carrier gas to the vacuum pump as taught by Livingston and Ikeda.  This is because of the desirability to reduce the solid by-products from , 


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loh (9,675,918), Livingston (6,562,109) and Ikeda (2018/0274094), as applied to claims 8,11,21,22,26, and further of Dalla Betta (8,549,908).
  Loh, Living and Ikeda teach the method, as applied to claims 8,11,21,22, and 26 above and fully repeated herein; Re-claims 12-14, Loh teaches (at Figs 1,3) wherein the vortex generator comprises a helix structure 1,1A comprising a spiral shape.  
Re-claims 12-13,14:  Loh already teaches the helix structure comprising spiral shape,  but lacks mentioning a twisted-drill helical vane (claim 12) or an auger helical vane (claim 13) or stationary vanes (claim 14). 
However, Dalla Betta teaches (at Figs 12,13,5) flowing the gas through the vortex generator comprising the helix structure to create a vortical gas flow, wherein re-claim 12 the helix structure 1205 comprises a twisted drill helical vane 1205 (col 9, line 39-45,27-68 for “twisted”), and wherein re-claims 13-14, the helix structure 1305 comprises an auger helical vane 1305 (col 10, lines 1-10) and stationary vanes (Figs 5,12,13).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the helix structure   of Loh by employing the helix structure comprising the twisted-drill helical vane or the auger helical vane, as taught by Dalla Betta, because these helix structures are alternative and art recognized equivalent helical structure to create the vortical gas flow with a centrifugal force in order to remove the solid by-products or deposits in the gas.

Claims 9-10,23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Loh (9,675,918), Livingston (6,562,109) and Ikeda (2018/0274094)1, as applied to claims 8,11,21,22,26. 
  Loh, Living and Ikeda teach the method, as applied to claims 8,11,21,22, and 26 above and fully repeated herein; and Re-claims 9-10,23-25, Loh teaches (at Figs 1,3) wherein the 
 Re-claims 9-10,23-25: as described above, Loh already teaches reducing solid by-products or solid to the trapping chamber, but lacks wherein the trapping chamber comprises an inner tube, an outer tube, and a trapping element, wherein the inner tube extends into the outer tube protrudes into the vortex generator. 
However, Livingston further teaches (at Figs 2,4; col 5, line 54 to col 11) the trapping chamber 92 to collect solid by-products (156 in Fig 4; 142 in Fig 2), wherein the trapping chamber comprises an inner tube 80, an outer tube 57, and a trapping element 70 (col 10, line 8-67 to col 11), wherein the inner tube 57 extends into the outer tube 57 protrudes into the vortex generator 1000.120,122. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the helix structure   of Loh by employing the trapping chamber comprising an inner tube, an outer tube, and a trapping element, wherein the inner tube extends into the outer tube protrudes into the vortex generator, as taught by Livingston.  This is because of the desirability to employ the trapping chamber having a trapping element to collect the by-products in sufficient and reliable manner, thereby improving the clean gas.  


Claims 1,29 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758) taken with Takahashi (2015/0111388), Hirshfeld (1,958,577) and Loh (9,675,918). 
Re-claim 1, Awaji teaches (at Figs 3,1; col 8, line 45 to col 16) a method of forming semiconductor device (col 1, lines 7-62 to col 3; col 4, lines 4-8), the method comprising: introducing gases into a semiconductor processing chamber (col 1, lines 36-62; col 2, lines 34-55; for employing raw materials of germanium and silicon, and gases of nitrogen, metallic hydrogen, halide, etc.), wherein the gases react and form fine particle dust in the exhaust gas, wherein the fin particle dust are solid by-products (col 1, lines 36-62; col 2, lines 34-55); 
Re-claim 29, wherein before the flowing the vortical contaminated gas flow through the trapping chamber (3,4 in Fig 1), the vortical contaminated gas flow circulates around a corner in a pumping line 43/41 (e.g. top or bottom corners of the cylindrical body 43/41 and to 41b as shown Fig 1; or a bottom corner next to brush 36 as shown in Figure 1).  
Re-claim 1: Awaji already teaches pumping the gas including the fine particle dust as by-products from the first processing chamber with the helix structure comprising spiral shape, but lacks introducing a first gas and a second gas into a first semiconductor processing chamber, wherein the gases react to form solid by-products, with the helix structure comprising a helix shaped tube having a continuous uniform inner diameter.
However, Takahashi teaches (at para 3-6, Figs 1-4, para 19-61) a method of forming a semiconductor device by removing by-product from the gas from the first semiconductor processing chamber by pumping the gas from the semiconductor processing chamber through a vortex generator as to reduce and remove a number of solid by-products by introducing the carrier gas (e.g. Ar or N2 at para 42, 63) into the semiconductor processing chamber, introducing the first gas (e.g. HF at para 40-41; F2 at para 66 )  into the semiconductor chamber, and introducing a second gas (e.g. NH3 at para 40-41) into the semiconductor processing chamber, wherein the first gas reacts with the second gas and forms solid by-products (para 4-5).  Hirshfeld teaches (at Fig 1, para 2, left column, lines 1-60) flowing the gas through the 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the method of removing the by-products from the contaminated gas of Awaji by pumping the gases including the solid by-products through the vortex generator, wherein the gases included the by-products from the first semiconductor processing chamber in forming the semiconductor device, as taught by Takahashi.  This is because of the desirability to remove the by-products from the gases in forming the semiconductor device, thereby improving the reliability of manufacturing the semiconductor device.  Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the helix structure of Awaji by employing the helix structure comprising the helix shaped tube, as taught by Hirshfeld and Loh, wherein the helix shaped tube has a continuous uniform inner diameter, as further taught by Loh, because employing these the helix structures including the helix shaped tube having a continuous uniform inner diameter would have been alternative and art recognized equivalent helical structures in order to create the vortical gas flow with the centrifugal force so that by-products can be removed from the contaminated gas.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758) and Takahashi (2015/0111388), Hirshfeld (1,958,577) and Loh (9,675,918), as applied to claims 1,29 above, and further of Tsuji (2007/0175188).
 Awaji, Takahashi Hirshfeld and Loh teach the method of forming semiconductor device, as applied to claims 1,29 above and fully repeated herein; Re-claim 2, Awaji teaches pump lines 2,10 (Fig 3) being positioned between the source 1 and the vortex generator.
Re-claim 2: Awaji already teaches introducing gases from the semiconductor processing chamber as the source 1 into the vortex generator via the pump line, but lacks mentioning an isolation valve between the chamber and the vortex generator. 

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the method of removing the by-products from the contaminated gas of the references including Awaji by providing the isolation valve positioned between the semiconductor processing chamber and the vortex generator as to introduce gases from the semiconductor processing chamber into the vortex generator when opening the valve, as taught by Tsuji.  This is because of the desirability to separately operate the semiconductor processing chamber and the vortex generator so that the gases including the by-products can be introduced into the vortex generator at an appropriate and determined time frame.  


Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758) and Takahashi (2015/0111388), Hirshfeld (1,958,577) and Loh (9,675,918), as applied to claims 1,29 above, and further of Bentley (5,085,673).
 Awaji, Takahashi Hirshfeld and Loh teach the method of forming semiconductor device, as applied to claims 1,29 above and fully repeated herein; Re-claims 27-28, Awaji already teaches the helix structure 42 (Fig) having a helix angle (as shown in Fig 1,3); and wherein Re-claims 27-28, Loh already teaches the helix shaped tube 1,1A (Figs 1,3) having a helix angle (as shown in Fig 1,3). 
Re-claims 27-28: as described above, Awaji already teaches the helix structure having a helix angle, but does not mention the helix angle between about 5 degrees to about 85 degrees (claim 27), and a length about 5 cm to about 100 cm (claim 28). 
 However, Re-claim 27, Loh teaches the helix structure shaped tube 1,1A (Figs 1,3) having a helix angle, wherein the helix angle as shown in Figs 1 and 3 is apparently about 45°.  Bentley teaches (at Figs 1-2, col 2, lines 35-45) the vortical structures 12,13 including the baffles 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of the references including Awaji and Loh by selecting the portion of the prior art's range of helix angle of about 20° to 60° and length of about 15 cm, as taught by Bentley, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758) and Takahashi (2015/0111388), Hirshfeld (1,958,577) and Loh (9,675,918), as applied to claims 1,29 above, and further of Livingston (6,562,109).
 Awaji, Takahashi Hirshfeld and Loh teach the method of forming semiconductor device, as applied to claims 1,29 above and fully repeated herein; and Re-claim 30, wherein the system or chamber (Fig 1) of Awaji and Loh comprises a pressure.  
Re-claim 30: as described above, Awaji already teaches the system/chamber pressure, but does not mention the system pressure of less than about 1 Torr.
 However,  Livingston teaches (at col 11, lines 45-48) the chamber or system pressure of less than about 1 to 0.1 Torr (col 11, lines 45-49).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of the references including Awaji and Loh by selecting a range of chamber/system pressure of less than 1 to 0.1 Torr, as taught by Livingston, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758), as applied to claims 8,21,22,31 above, and further of Dalla Betta (8,549,908).
 Awaji teach the method of forming semiconductor device, as applied to claims 8,21-22,31 above and fully repeated herein; and  Re-claim 12-14, wherein the vortex generator comprises the helix structure 42 having a spiral shape (as shown in Figs 3,1; col 16, lines 30-67).
Re-claims 12-14: Awaji already teaches the helix structure comprising spiral shape,  but lacks mentioning a twisted-drill helical vane (claim 12) or an auger helical vane (claim 13) or stationary vanes (claim 14). 
However, Dalla Betta teaches (at Figs 12,13,5)flowing the gas through the vortex generator comprising the helix structure to create a vortical gas flow, wherein re-claim 12 the helix structure 1205 comprises a twisted drill helical vane 1205 (col 9, line 39-45,27-68 for “twisted”), and wherein re-claims 13-14, the helix structure 1305 comprises an auger helical vane 1305 (col 10, lines 1-10) and stationary vanes (Figs 5,12,13).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the helix structure   of Awaji by employing the helix structure comprising the twisted-drill helical vane or the auger helical vane, as taught by Dalla Betta, because these helix structures are alternative and art recognized equivalent helical structure to create the vortical gas flow. 

Claims 11,26 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758), as applied to claims 8,21,22,31 above, and further of Hirshfeld (1,958,577) and Loh (9,675,918).
 Awaji teaches the method of forming semiconductor device, as applied to claims 8,21-22,31 above and fully repeated herein; and  Re-claims 11,26, wherein the vortex generator comprises the helix structure 42 having a spiral shape (as shown in Figs 3,1; col 16, lines 30-67).
Re-claims 11,26: Awaji already teaches the helix structure comprising spiral shape, but lacks mentioning the helix structure comprising a tube shaped into a helix. 

Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the helix structure   of Awaji by employing the helix structure comprising a tube shaped into a helix, as taught by Hirshfeld and Loh, because employing these the helix structures would have been alternative and art recognized equivalent helical structure to create the vortical gas flow with the centrifugal force so that by-products can be removed from the contaminated gas.

Claims 9-10,23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Awaji (5,562,758), as applied to claims 8,21,22,31 above, and further of Livingston (6,562,109).
 Awaji teaches the method of forming semiconductor device, as applied to claims 8,21-22,31 above and fully repeated herein; and  Re-claims 9-10,23-25, wherein the trapping chamber 4 (Figs 3,1; col 8, lines 54-67 for particles or dust collector 4) comprising a tube, wherein the trapping chamber reduces a number of solid by-products in the carrier gas by collecting at least a portion of the solid by-products spun from the carrier gas by the centrifugal force (col 10, lines 34-44 for creating a centrifugal force).
 Re-claims 9-10,23-25:  as described above, Awaji already teaches the trapping chamber to collect solid by-products, but lacks wherein the trapping chamber comprises an inner tube, an outer tube, and a trapping element, wherein the inner tube extends into the outer tube protrudes into the vortex generator. 
However, Livingston teaches (at Figs 2,4; col 5, line 54 to col 11) the trapping chamber 92 to collect solid by-products 156 (Fig 4), wherein the trapping chamber comprises an inner tube 80, an outer tube 57, and a trapping element 70 (col 10, line 8-67 to col 11), wherein the inner tube 57 extends into the outer tube 57 protrudes into the vortex generator 1000.120,122. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the helix structure   
   

Response to Amendment  
Applicant's Amendment submitted December 14, 2021 and remarks thereof with respect to pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Regarding Awaji (5,562,758):  Applicant mainly remarked (at 12/14/2021 remark page 14) that Awaji, col. 10, lines 34-44, does not teach the recited feature of “the vortical gas flow removing the solid deposits from the sidewall of the second pumping line”.

In response, this is noted and found unconvincing.  Although column 10, lines 34-44 of Awaji does not mention about removing the solid deposits from the sidewall of the second pumping line, Awaji teaches (at column 15, line 14 to column 16) the recited features that “the vortical gas flow removing the solid deposits form the sidewall of the second pumping line”.
  
Indeed, as can be seen, Awaji discloses (at column 15, lines 40-43) that 
        The particle fine dust stuck to the laminated filter 43 drops with gravity while the dust removing spiral brush 42 is rotated and in contact with the inner wall of the filter 43.

	And (at column 15, lines 53-59) that 
The inner wall of the laminated filter 43 is brushed off by the spiral brush 42 and reclaimed as the dust clogging the mesh is removed…


Accordingly, Awaji clearly teaches the recited features as claimed.
Claimed subject matter, not the specification, is the measure of invention.  Limitations in the specification cannot be read into the claims for the purpose of avoiding the prior art.  In Re Self, 213 USPQ 1,5 (CCPA 1982); In Re Priest, 199 USPQ 11,15 (CCPA 1978).   During 
	
	
***  Cited of interest is Chen (2021/0086201) at Figure 4 and paragraphs 30-35 for solid by-products 40 (or solid deposits) located on sidewalls and corners of the pumping lines due to flowing of the contaminated gas comprising solid by products.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822